FILED
                             NOT FOR PUBLICATION                            JUL 06 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCISCA SOFIA CANO-JOHNSON,                    No. 05-71028

               Petitioner,                       Agency No. A078-278-692

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Francisca Sofia Cano-Johnson, a native and citizen of Honduras, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

her appeal from an immigration judge’s (“IJ”) decision denying her application for

asylum, withholding of removal, and relief under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review factual findings for substantial evidence. Zehatye v. Gonzales, 453
F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the

petition for review.

      The record does not compel the conclusion that changed or extraordinary

circumstances excused the untimely filing of Cano-Johnson’s asylum application.

See 8 C.F.R. §§ 1208.4(a)(4), (5); Ramadan v. Gonzales, 479 F.3d 646, 656-58

(9th Cir. 2007).

      Substantial evidence supports the denial of withholding of removal because

Cano-Johnson did not demonstrate she was or would be subjected to persecution

by gang members or police on account of a protected ground. See Santos-Lemus,
542 F.3d at 746-47; Bolshakov v. INS, 133 F.3d 1279, 1281 (9th Cir. 1998)

(criminal street gang activity does not establish persecution on account of a

protected ground).

      Substantial evidence supports the denial of CAT relief because Cano-

Johnson failed to present evidence that it is more likely than not she will be


                                           2                                     05-71028
tortured by or with the consent or acquiescence of Honduran government officials.

See Soriano v. Holder, 569 F.3d 1162, 1167 (9th Cir. 2009).

      We lack jurisdiction to review Cano-Johnson’s contention that the IJ failed

to consider the death of her mother and siblings because she did not raise this claim

before the IJ or BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   05-71028